Case 1:21-cr-00058-JRH-BKE Document 8 Filed 08/17/21 Page 1 of 2

United States District Court
Southern District of Georgia

 

 

 

 

 

United States of America.
Case No. 1:21-cr-00058-JRH-BKE
 ~Plaintiff |
Ve Appearing on behalf of :
eae hae William Siveter
Defendant (Plaintiff/Defendant)

APPLICATION FOR ADMISSION PRO HAC VICE

Petitioner, Bruce A. Zimet hereby requests permission to appear pro hac vice in the subject
case filed in the Criminal Division of the United States District Court for the Southern District of Georgia.
Petitioner states under the penalty of perjury that (he/she) is a member in good standing of the Bar of the United States
Court, Southern District of Florida . Petitioner states further that (he/she) is eligible for admission under
Local Rule 83.4 and that (he/she) does not reside or maintain an office for the practice of law in the Southern District of
Georgia.

Petitioner designates Amy Lee Copeland as local counsel. His/her business address is provided below in
the Consent of Designated Local Counsel.

Petitioner further certifies that (s)he has read, is familiar with, and will comply with the Local Rules of the Southern
District of Georgia.

This__ 16th dayof___ August, 2021. a. A rt

om Petitioner)

 

 

 

CONSENT OF DESIGNATED LOCAL COUNSEL

L Amy Lee Copeland » designated local counsel for the subject case, agree to readily communicate with
opposing counsel and the Court regarding the conduct of this case and accept papers when served and recognize my
responsibility and full authority to act for and on behalf of the client in all proceedings related to this case, including hearings,

pretrial conferences and trials, should the Petitioner fail to respond to any Court order for appearance or otherwise.
This__!/7 _dayof__AVQUST _, 202)

|\B6730 ies kane X

 

 

 

 

Georgia Bar Number ‘ Signature of Local Counsel O

(912) 807-5000 val & Copeland, LLC (Law Firm)
Business Telephone . 602 Montgomery Street _ @usiness Address)
: Savannah, Georgia 31401 (City, State, Zip)

 

(Mailing Address)
amyleecopeland@roco.pro (Email Address)

 

 
Case 1:21-cr-00058-JRH-BKE Document 8 Filed 08/17/21 Page 2 of 2

United States District Court
Southern District of Georgia

United States of America

Case No. 1:21-cr-00058-JRH-BKE

 

 

Plaintiff

Appearing on behalf of

William Siveter William Siveter

 

 

Defendant (Plaintiff/Defendant)

ORDER OF ADMISSION

It appearing to the Court that the requirements stated in LR 83.4 for admission
pro hac vice have been satisfied, Petitioner’s request to appear pro hac vice in
the United States District Court for the Southern District of Georgia in the

 

 

subject case is GRANTED.
This day of ,
UNITED STATES DISTRICT/MAGISTRATE JUDGE
3K 2 fe 2k 2k
NAME OF PETITIONER: Bnice A. Zimet

 

Business Address: Bruce A. Zimet, P.A.

 

Firm/Business Name
1555 Palm Beach Lakes Boulevard

 

 

Street Address
Suite 1400 West Palm Beach FL 33401
Street Address (con’t) City State Zip

 

Mailing Address (if other than street address)

 

Address Line 2 City State Zip

(954) 764-7081
Telephone Number (w/ area code) Georgia Bar Number

 

Email Address: baz@bruceazimetlaw.com

 

 
